UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1762


CHRISTOPHER BERNARD JONES,

                  Plaintiff - Appellant,

             v.

PERRY S. LUTHI, SR.; DESMINE SARDINE; LUTHI MORTGAGE
COMPANY,   INCORPORATED;   CAROLINA   TAX   SERVICE;   LUTHI
CONSTRUCTION COMPANY; LIBERTY FUNDING; GENERAL FUNDING;
PERRY S. LUTHI, JR.; MARTHA PACE; LORI MURPHY; CAROL A.
SIMPSON; IRA HANDY; HANDY MOISTURE & PEST CONTROL; PETE
PETERSON; RON PLATT; MARSHA PLATT; SONNY NINAN; MICHAEL DOE;
DEE DEE DOE; KIM DOE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:06-cv-02202-PMD)


Submitted:    March 31, 2009                 Decided:   April 29, 2009


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Bernard Jones, Appellant Pro Se. Melvin Hutson,
MELVIN HUTSON, PA, Greenville, South Carolina, for Appellees.
Carol A. Simpson, Ron Platt, Marsha Platt, Greenville, South
Carolina; Ira Handy, Taylors, South Carolina, Appellees Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Christopher Bernard Jones appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying his motion for summary judgment and granting summary

judgment in favor of all defendants on his federal civil claims

and dismissing his state law claims under 28 U.S.C. § 1367(c)(3)

(2006).        We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.          Jones v. Luthi, No. 6:06-cv-02202-PMD (D.S.C.

June    10,    2008).     We    deny   Jones’    motion    for    appointment   of

counsel.       We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented    in   the    materials

before    the    court    and   argument     would   not    aid   the   decisional

process.

                                                                          AFFIRMED




                                         3